Citation Nr: 0411435	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  00-01 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.	Entitlement to service connection for a chronic acquired 
psychiatric disorder including major depression.

2.	Entitlement to service connection for a back disability.

3.	Entitlement to service connection for a sleep 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel

INTRODUCTION

The veteran had active service from August 1956 to May 1959.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


REMAND

The Board notes that a Veterans Claims Assistance Act of 2000 
(VCAA) notice must be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  The Board does not find that any 
correspondence provided to the appellant by the RO meets 
these requirements.  

In an October 1999 rating action, the RO, in pertinent part, 
denied service connection for back and sleep disorders.  The 
Board construes a statement from the appellant received by 
the RO in January 2000, which reference these disorders as a 
notice of disagreement to the October 1999 rating action.  
Accordingly, a statement of the case is required.  Manlincon 
v. West, 12 Vet. App. 328 (1999).

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

	
1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2003) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159, 
and Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

2.  The RO should furnish the appellant a 
statement of the case concerning the 
issues regarding service connection for 
back and sleep disorders.  The appellant 
should also be informed of the 
requirements necessary to perfect the 
appeals regarding service connection for 
back and sleep disorders.  The RO is 
informed that these issues are not before 
the Board for appellate consideration 
until timely perfected.   

3.  The RO is requested to readjudicate 
the veteran's claims with consideration 
of all the evidence added to the record 
since the last statement of the case.  If 
the benefit sought is not granted, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case, containing notice of the 
relevant action taken on his claims since 
the last statement of the case.  An 
appropriate period of time should be 
allowed for response.


By this remand, the Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




